Title: List of Interim Appointments, 8 November 1804
From: Jefferson, Thomas
To: 


               
                  [8 Nov. 1804]
               
               List of appointments made by the President of the United States, subsequent to the rising of the Senate in March 1804
               John Armstrong Esq. Minister Plenipotentiary to France.
               James Monroe Esq. Minister Extray. and Plenipotentiary Singly, to the Court of Spain, for the same purpose that Charles Pinckney Esqr. was heretofore united with him, and submitted to, and approved by the Senate.
               Ephraim Kirby, of Connecticut, an additional Judge for the Mississippi Territory. Commission dated 6th Apl last
               Michael Jones, of Ohio, Register of the Land office at Kaskaskias Commission dated 9th. April.
               John Badollet, of Pennsa. Register of Do at Vincennes—Same date.
               David Mereweather, of Georgia, Commissioner to treat with the Creek Nation of Indians—23 Apl.
               
               
                  
                     Return Jonathan Meigs and
                     }
                     Commissioners to treat with the Cherokee nation. 23 Apl.
                  
                  
                     Daniel Smith both of Tennessee
                  
               
               George Hoffman, of Ohio, Register of the Land office at Detroit. First of June—
               William Few, of New York, Commissioner of Loans for that State. 29 May—
               Thomas Rutter, of Maryland, Marshal for Maryland District. Same date.
               Daniel Humphreys, of New Hampshire, Attorney for that District.
               Tomson J. Skinner, of Massachusetts, Commissioner of Loans for Massachusetts—Same date
               John Gibson, of Indiana, Secretary for the Indiana Territory Dated 14 May—
               
                  
                     Samuel Hamilton, Samuel N Smallwood and Robert Alexander Junr.—
                     }
                     Justices of the Peace for the County of Washingn & District of Columbia.
                  
               
               Wm. C. C. Claiborne of the Misipi terry. Governor of the Territory of Orleans—from 30th of Septr.
               James Brown of Kentucky Secretary of the Territory of Orleans—from 30 of Septr.
               Dominic A. Hall of S.C. Judge of the District Court in and for the Orleans District—from 30 Septr.
               
                  
                     Ephraim Kirby of Con.
                     
                     Three Judges of the Superior Court for the Territory of Orleans—from the Same period.
                  
                  
                     John B. Prevost of N.Y.
                  
                  
                     
                     Marshal for the Orleans District. from Same period.
                  
               
               Mahlone Dickerson of Pensva.
                     Attorney for the Orleans District—from the Same period—
               Harry Toulman of Kentucky one of the Judges in and over the Mississippi Territory—the date is also blank.
               Isaac Neufville, of South Carolina, Commissioner of Loans for that State—dated 10th Septr
               Edward Hall, of Maryland, Commissioner of Loans for Maryland dated 4th Octr—
               Thomas Fitzpatrick of S. Carolina, Register of the Land office in the County of Adams in the Mississippi Territory for the Lands lying West of Pearl River. dated 5 Octr.
               Walter Jones Junr. Attorney for the District of Columbia dated 8th Octr.
               Joseph Chambers, of the Missisi. Terry. Register of the Land office in the County of Washington in the Mississippi Terry. for the Lands lying East of Pearl River. dated 28 March last.
               
               Frederick Bates, of the Indiana Terry. Receiver of public Monies for Lands of the United States at Detroit—dated 5 Octr.
               Elijah Backus, of Ohio, Receiver of public monies for Lands at Kaskaskia. dated 5th Octr.
               Harry Toulmin, of Kentucky, Receiver of public monies for Lands at Hobuhentoopa or St Stephens—dated 5 Octr.
               Nathaniel Ewing, of Pennsa Receiver of public monies for Lands of the US at Vincennes dated 12th of Octr.
               William Bache of Pennsa. Surveyor for the Port of Philada. and Inspector of the Revenue for Same—2d April
               Thomas C. Ferebee, of North Carolina, Surveyor and Inspector of the Revenue for the Port of Indian Town—Sixth April
               William Fisher, of Virginia, Inspector of the Revenue for the Port of South Quay. 7th April
               he was nominated to the Senate Mar. 22. & approved.
               Wilson Carey Nicholas, of Virginia Collector for the District of Norfolk and Portsmouth 2d May—
               Joshua Prentiss of Massacts Surveyor and Inspector of the Revenue for the Port of Marblehead 29 May—
               Robert Carter Nicholas of Kentucky, Surveyor & Inspector for the Port of Orleans—29 May—
               William G. Garland, of Louisiana, Naval Officer for the Port of New Orleans.—29 May—
               Edmund P. Gaines—Collector for the District of Mobille and Inspector of the Revenue for the Port of fort Stoddart—3 July—
               John Thibaut of Orleans Surveyor and Inspector of the Revenue for the Port of Bayou St John. 6th July—
               John Brent, of Maryland, Collector for the District of Nanjemoy, and Inspector of the Revenue for the same—6 July—
               Philip Green of Ohio, Collector for the District of Marietta and Inspector of the Revenue for the Port of Marietta 8 Augt
               David Broadie, of Virginia, Collector for the District of Hampton and Inspector of the Revenue for the Port of Hampton—4 Octr—
               Edmund Key, of Maryland, Surveyor and Inspector of the Revenue for the Port of Llewellensburg—dated 4th of Octr.
            